Citation Nr: 1042082	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative arthritis of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to an initial disability rating higher than 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Huntington, West Virginia Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a June 2004 rating decision, the RO continued the 
existing 20 percent rating for degenerative arthritis of the 
lumbar spine.  In an August 2005 rating decision, the RO granted 
separate service connection for radiculopathy of the left lower 
extremity.  The RO made the separate rating for radiculopathy 
effective January 6, 2004, and assigned a 10 percent disability 
rating.

In August 2006, the Veteran had a videoconference hearing before 
the undersigned Veterans Law Judge.  In February 2007, and again 
in March 2010, the Board remanded the case for the development of 
additional evidence.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by pain and 
limitation of motion, with forward flexion of the thoracolumbar 
spine limited to 70 degrees, and without incapacitating episodes.

2.  Radiculopathy of the left lower extremity has been manifested 
by pain and diminished sensation, but full motor strength.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, VCAA notice was provided in a February 2007 letter, 
which advised the Veteran what information and evidence was 
needed to substantiate a claim for an increased rating, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letter advised the Veteran hat he could submit 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  The letter further advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
level of disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The letter also 
advised the Veteran of how effective dates are assigned and the 
type of evidence which impacts that determination.  A February 
2004 letter advised the Veteran to submit evidence from medical 
providers.  The case was last adjudicated in April 2007. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
The record includes service treatment records, VA examination 
reports, post service treatment records, employment records 
submitted by the Veteran and the transcript of the August 2006 
videoconference hearing.

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting written 
argument and reporting for VA medical examinations.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process, and he has done so.  Any error in the 
sequence of events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Veteran appealed the initial rating that the RO assigned for 
radiculopathy of the left lower extremity.  At the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO has described the Veteran's service-connected low back 
disability as degenerative arthritis of the lumbar spine, and has 
evaluated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  The Veteran filed his current claim for an increased 
rating in January 2004.  

The Rating Schedule provides for evaluating degenerative 
arthritis of the spine under a General Rating Formula for 
Diseases and Injuries of the Spine.  That Formula provides for 
disorders of the thoracolumbar spine as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis  ................ 20 percent

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height  
................... 10 percent

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right lateral 
flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

38 C.F.R. § 4.71a.

Medical records show that the Veteran also has degenerative disc 
disease.  The Rating Schedule provides for evaluating 
intervertebral disc syndrome either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes is 
as follows:

With incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months  .. 60 percent

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 
6 weeks during the past 12 months  
............................................. 40 percent

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 
4 weeks during the past 12 months  
............................................. 20 percent

With incapacitating episodes having a total 
duration of at least one week but less than 
2 weeks during the past 12 months  
......................................... 10 percent

Note (1): For purposes of evaluation under 
diagnostic code 5243, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

38 C.F.R. § 4.71a.

Effective from January 6, 2004, the RO granted a separate 
service-connected rating of 10 percent for radiculopathy of the 
left lower extremity associated with degenerative arthritis of 
the lumbar spine.  The RO has evaluated that disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, as comparable to 
paralysis of the sciatic nerve.  That code provides as follows:

Complete paralysis; the foot dangles and 
drops, no active movement possible of the 
muscles below the knee, flexion of knee 
weakened or (very rarely) lost
   ..................................................... 80 percent

Incomplete paralysis:
Severe; with marked muscular atrophy  ... 
60 percent
Moderately severe  ............................ 40 
percent
Moderate  ....................................... 20 percent
Mild  ............................................ 10 percent

Turning to the evidence, in January 2004, a VA nurse practitioner 
who treated the Veteran for chronic low back pain wrote that she 
recommended that he avoid lifting loads greater than ten pounds.  
The Veteran submitted a statement from an official in the Postal 
Service location where he worked.  The official indicated that 
all of the jobs at that location required lifting more than ten 
pounds.

On VA examination in February 2004, the Veteran reported that he 
was a postal worker, and that he was restricted to limited duties 
because of aggravation of his low back pain with lifting.  The 
Veteran had forward flexion of the thoracolumbar spine sufficient 
to touch his toes, with his knees bent, but had pain and 
difficulty returning to a standing position.  He had extension to 
10 degrees with increased pain, lateral flexion to 15 degrees to 
the left and 10 degrees to the right, and rotation to 40 degrees 
to the left, with pain, and 30 degrees to the right, with pain.  
Left and right knee and ankle jerk reflexes were absent.

Another VA examination was conducted in July 2004 as the degree 
of forward flexion was not provided on the February 2004 
examination.  On this examination, range of motion was reported 
as 75 degrees forward flexion, 15 degrees extension, 15 degrees 
lateral flexion bilaterally, and 20 degrees bilateral rotation.  
Ankle jerks were nonreactive.  Strength was equal and strong in 
the lower extremities. 

VA outpatient treatment records from 2004 forward show that 
clinicians have treated the Veteran's low back pain and 
radiculopathy with ongoing pain medication and periodic 
injections.  In July 2004, the Veteran stated that low back pain 
was present almost all of the time.  He reported numbness and 
tingling in the left leg sometimes and in the right leg 
occasionally.  In June 2005, he reported numbness in his left 
leg, with tingling if he sat or stood for a long time.

On VA examination in July 2005, the Veteran's thoracolumbar spine 
had forward flexion to 70 degrees, with pain from 20 to 70 
degrees, extension to 20 degrees, lateral flexion to 20 degrees 
to the left and 15 degrees to the right, and rotation to 30 
degrees to each side.  He could passively flex to 90 degrees and 
could flex to 90 degrees while sitting with mild discomfort.  
There was no muscle spasm, no atrophy, no weakness and no 
objective evidence of pain with motion of the right lumbar 
sacrospinalis.  There was mild objective evidence of pain on 
motion of the left sacrospinalis.  Ankle jerk reflexes were 
absent bilaterally.  Motor examination revealed 5/5 strength 
bilaterally and normal sensation.  

In the August 2006 hearing, the Veteran reported that his low 
back disorder had worsened since the most recent VA examination.  
He stated that the low back disorder made it difficult to perform 
the lifting required in his job as a postal worker.  He indicated 
that the pain in his low back radiated down into his leg.

VA outpatient treatment records from 2006 to 2009 show ongoing 
low back pain and left leg radiculopathy.

In an April 2008 letter, a supervisor at a Post Office indicated 
that there was no job at that post office that the Veteran could 
do, due to the restriction on the amount of weight that the 
Veteran could lift.  In July 2009, a VA physician assistant 
certified that the Veteran should not lift or carry objects 
greater than five pounds.

On VA examination in December 2009, the Veteran reported low back 
pain that radiated to his left foot and to his right knee.  He 
stated that, about once per week, when he was walking down 
stairs, he got numbness in his left leg.  He reported that he was 
off from his postal service work for six weeks in the preceding 
year due to his back pain.  There was no indication that he was 
seen by physicians during the times he was off of work.  He 
indicated that he worked full time, in restricted duty due to his 
back pain.  The range of motion of the thoracolumbar spine was to 
92 degrees of forward flexion actively, and 95 degrees passively 
and after fatiguing, all with pain.  Extension was to 30 degrees 
actively, 32 degrees passively, and 35 degrees after fatiguing, 
all with pain.  Right and left lateral flexion were to 40 degrees 
actively, 42 degrees passively, and 45 degrees after fatiguing, 
all with pain.  Right and left rotation were to 37 degrees 
actively, 40 degrees passively, and 45 degrees after fatiguing, 
all with pain.  Testing of the lower extremities showed decreased 
sensation to pain and light touch to the left lateral thigh, left 
lateral calf, left anterior calf, and left medial foot.  Motor 
strength was normal.  There was no muscle spasm and gait was 
normal. 

Upon review of the record, the Board finds that forward flexion 
of the Veteran's thoracolumbar spine has not been limited to 30 
degrees or less.  The Veteran has been able to forward flex to, 
at worst 70 degrees.  Indeed, the Veteran's range of motion as 
reported on the VA examinations falls within the criteria for at 
most a 10 percent rating.  The combined range of motion on July 
2004 examination was 160 degrees, and was 185 degrees on the July 
2005 examination.  The findings on the 2009 examination do not 
support even a 10 percent rating based on limitation of motion 
under the relevant rating criteria.  However, the Board notes 
that the Veteran's motion, while generally good, has been 
painful.  The Board acknowledges that the Veteran reported 
forward flexion was painful from 20 to 70 degrees during the July 
2005 examination.  However, the Veteran was able to bend to 70 
degrees actively and to 90 degrees passively, with objective 
evidence of only mild pain on motion in the left sacrospinalis 
and no muscle spasm or atrophy.  The Board finds the fact that 
the Veteran can actively bend to 70 degree and passively to 90 
degrees to be more probative of the Veteran's range of motion and 
limitation thereof than the subjective complaint of pain 
beginning at 20 degrees.  Thus, the preponderance of the evidence 
does not reflect forward flexion limited to 30 degrees or less.  

Moreover, the painful motion he experienced during such testing 
and during the other VA examinations is accounted for in the 20 
percent rating assigned, as the range of motion testing on the VA 
examinations yielded values supporting only the 10 percent rating 
criteria, at most.  Thus, the preponderance of the evidence is 
against the claim for an evaluation in excess of 20 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  The Veteran has reported missing work due to back pain.  
There is no indication, however, that he has signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician.  Without 
such incapacitating episodes, there is no basis to evaluate his 
intervertebral disc disease under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
The evidence does not support a rating higher than 20 percent for 
the Veteran's low back disability.

The Board also notes that the Veteran has at times complained of 
back pain radiating into his right leg.  However, neuropathy in 
that extremity has not been diagnosed, nor has there been 
decreased motor strength or sensation objectively shown.  Thus, a 
separate rating for neurological disability of the right leg is 
not warranted.  38 C.F.R. §§ 4.71a, 4.124a.

With regard to the left leg radiculopathy, examinations and 
treatment notes show that radiculopathy in the Veteran's left 
lower extremity is manifested by pain, absence of ankle jerk 
reflex, and decreased sensation in some areas of the left lower 
extremity.  However, full motor strength has been shown during 
the appeal.  There is no indication that the radiculopathy 
interferes with use and function of the left lower extremity to 
an extent consistent with moderate incomplete paralysis.  Gait 
has been noted as normal, and VA examinations reflect that he is 
able to toe/heel walk and walks unaided.  The symptoms and 
findings are consistent with no more than mild incomplete 
paralysis of the sciatic nerve.  Therefore, an evaluation in 
excess of 10 percent is not warranted. 

The Board has considered whether either the Veteran's low back 
disability or his radiculopathy of the left lower extremity 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology and provide 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability pictures are contemplated by 
the rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to a disability rating higher than 20 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to a disability rating higher than 10 percent for 
radiculopathy of the left lower extremity is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


